                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  SHERON PAYNE,                                   )
                                                  )
          Plaintiff,                              )
                                                  )        Case No. 2:18-cv-2145-JPM-cgc
  v.                                              )
                                                  )
  BILL HASLAM, DONALD TRUMP, REX                  )
  T. HENSON, and BARRACK OBAMA,                   )
                                                  )
          Defendants.                             )
                                                  )
                                                  )
                                                  )



       ORDER ADOPTING THE REPORT AND RECOMMENDATION TO DISMISS
                          WITHOUT PREJUDICE



        Before the Court is the Report and Recommendation filed by U.S. Magistrate Judge

Charmiane G. Claxton on October 17, 2018. (ECF No. 10.) In the Report and Recommendation,

the Magistrate Judge recommends that Plaintiff’s claims be dismissed without prejudice for failure

to prosecute. (Id.) Plaintiff has not paid the civil filing fee or submitted a completed application

to proceed in forma pauperis as required. (ECF No. 6.)


        “Within 14 days after being served with a copy of the recommended disposition, a party

may serve and file specific written objections to the proposed findings and recommendations.”

Fed. R. Civ. P. 72(b)(2). Plaintiff Adam Weinberg has not filed any objections to the Report and

Recommendation, and the time for filing objections expired on October 20, 2017. See Fed. R.

Civ. P. 5(b)(2), 6(d), 72(b)(2).
       “When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b)

advisory committee note.      On clear-error review of the Magistrate Judge’s Report and

Recommendation, the Court hereby ADOPTS the Report and Recommendation in its entirety.

Accordingly, Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE.


       IT IS SO ORDERED, this 20th day of November, 2018.

                                                       /s/ Jon P. McCalla
                                                     JON P. McCALLA
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
